                             Case 3:18-cv-06582-WHA Document 204 Filed 05/22/19 Page 1 of 3


                       1    ROD DIVELBISS (State Bar No. 102345)
                            JRA LAW PARTNERS, LLP
                       2    450 Pacific Avenue, Suite 200
                            San Francisco, California 94133
                       3    Telephone No.: (415) 788-4646
                            Facsimile No.: (415) 788-6929
                       4    Email: rdivelbiss@jralp.com

                       5    Attorneys for Defendant
                            JOHN CHAN
                       6

                       7

                       8
                                                           UNITED STATES DISTRICT COURT
                       9
                                                          NORTHERN DISTRICT OF CALIFORNIA
                     10
                                                              SAN FRANCISCO DIVISION
                     11

                     12
                              GENENTECH, INC.,                                 Case No. 3:18-cv-06582-WHA
                     13
                                             Plaintiff,                        OBJECTION BY DEFENDANT JOHN
                     14                                                        CHAN TO JOINT REQUEST TO
                               v.                                              MODIFY MARCH 1, 2019 ORDER
                     15                                                        (ECF NOS. 128; 197)
                              JHL BIOTECH, INC., XANTHE LAM, an
                     16       individual, ALLEN LAM, an individual,            Courtroom: 12, 19th Floor
                              JAMES QUACH, an individual, RACHO                Judge:     Hon. William H. Alsup
                     17       JORDANOV, an individual, ROSE LIN, an
                              individual, JOHN CHAN, an individual, and        Date Filed: October 29, 2018
                     18       DOES 1-50,                                       Trial Date: January 25, 2020

                     19
                                             Defendants.
                     20

                     21

                     22

                     23

                     24

                     25

                     26
JRA LAW PARTNRES, LLP27
 450 PACIFIC AVE, STE 200
 SAN FRANCISCO, CA 94133
      (415) 788-4646
                     28

                                    OBJECTION BY DEFENDANT JOHN CHAN TO JOINT REQUEST TO MODIFY MARCH 1, 2019 ORDER
                                                                           1
                             Case 3:18-cv-06582-WHA Document 204 Filed 05/22/19 Page 2 of 3


                       1            Plaintiff Genentech, Inc. and Defendant JHL Biotech, Inc. have jointly requested that the

                       2    Court modify its March 1, 2019 Omnibus Order to strike provisions of that Order which the

                       3    Court inserted for the protection of the indicted and unindicted individual defendants. John Chan

                       4    joins in the Objections submitted by Xanthe and Allen Lam. In addition, Defendant John Chan,

                       5    who is a defendant in this civil action, and a defendant in the parallel criminal proceedings (3-18-

                       6    CR-00527-WHA), objects to the requested modifications to the Order on the following grounds:

                       7           1.      The provisions sought to be stricken were inserted in the Order in response to the

                       8    Motions to Stay (ECF 56, 58, 60) to protect the individual defendants. Accordingly, not only

                       9    would the suggested modification be contrary to the spirit of the Order, it would be antithetical to

                     10     the reasons underlying the Order. It defies logic to suggest that the concerns expressed by this

                     11     Court which relate to the individual defendants can be stipulated away by the two parties, JHL

                     12     and Genentech, who had no fair criminal trial rights threatened by ongoing civil discovery. Such

                     13     would be similar to the individual defendants stipulating away Genentech and JHL’s rights to

                     14     keep confidential company documents from public disclosure.

                     15            2.      JHL should not be allowed to change its position to the detriment of the individual

                     16     Defendants. As noted by the Objection filed by the Lams, at the time of the hearing, JHL cited

                     17     SEC v. Alexander, 2010 WL 5388000, at *5 (N.D. Cal. 2010) and argued that it would be

                     18     fundamentally unfair and the Court should not permit Genentech to funnel documents located

                     19     overseas, otherwise unreachable by a U.S. government subpoena to the government. That

                     20     situation has not changed. The adoption of the proposed stipulation would, as previously argued

                     21     by JHL, “[allow] the government to use civil discovery as an end-run around the Rules of

                     22     Criminal Procedure threatens fundamental fairness and should not be permitted. (recognizing

                     23     prejudice where “broad civil discovery would unfairly expand the scope of criminal discovery

                     24     beyond the limits of Federal Rule of Criminal Procedure 16(b).”)” (ECF 105, p.13.)

                     25            3.      JHL and Genentech are inappropriately attempting to modify an Order of this

                     26     Court without formally seeking reconsideration.
JRA LAW PARTNRES, LLP27
 450 PACIFIC AVE, STE 200
                                   Finally, allowing civil counsel for the individual defendants to share discovery materials
 SAN FRANCISCO, CA 94133
      (415) 788-4646
                     28     with criminal counsel for the individual defendants would not, in any way, ameliorate the

                                   OBJECTION BY DEFENDANT JOHN CHAN TO JOINT REQUEST TO MODIFY MARCH 1, 2019 ORDER
                                                                              2
                             Case 3:18-cv-06582-WHA Document 204 Filed 05/22/19 Page 3 of 3


                       1    inappropriateness of the proposed stipulation. The reasons underlying the prior Order remain and

                       2    JHL and Genentech should not be allowed to stipulate away individual defendants’ rights and

                       3    this Court’s concerns as expressed in the existing Order.

                       4

                       5
                             Dated: May 22, 2019                            JRA LAW PARTNERS, LLP
                       6
                                                                            _/s/Rod Divelbiss____________________
                       7                                                    Rod Divelbiss
                                                                            Attorney for John Chan
                       8

                       9

                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26
JRA LAW PARTNRES, LLP27
 450 PACIFIC AVE, STE 200
 SAN FRANCISCO, CA 94133
      (415) 788-4646
                     28

                                   OBJECTION BY DEFENDANT JOHN CHAN TO JOINT REQUEST TO MODIFY MARCH 1, 2019 ORDER
                                                                             3
